      Case 7:20-mj-08889-UA Document 4 Filed 09/03/20 Page 1 of 1


                                                      U.S, Department of Justice

                                                      United States Attorney
                                                      Southern District of New York



                                                     United States District Conrthonse
                                                     300 Qucirropas Street
                                                     White Plains, New York 106QI


                                                      September 3, 2020

BY EMAIL
The Honorable Paul E. Davison
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quan'opas St.
White Plains, NY 10601-4150

          Re: United States v. Gustavo L. Vila, 20 Mag. 8889

Dear Judge Davison:

          The Government writes to respectfully request that the Court unseal the above-referenced
Complaint, 20 Mag. 8889, and related arrest warrant for Defendant Gustavo L. Vila, as I have been
advised that the Defendant has been arrested.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney


                                                        ,-v'^   Y -&^--
                                              By:
                                                      Sarah L. Kushner
                                                      Assistant United States Attorney
                                                      Tel: (212)637-2676

SO ORDERED:




HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE

 9/3/20
